Exhibit 10.3

EXECUTION VERSION

SECURITY AGREEMENT

SECURITY AGREEMENT, dated October 19, 2006 (this “Agreement”), made by each of
the Grantors referred to below, in favor of Ableco Finance LLC (“Ableco”), in
its capacity as collateral agent for the Secured Parties (as defined in the
Financing Agreement referred to below) party to the Financing Agreement referred
to below (in such capacity, together with any successors and assigns, if any,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, Omega Protein Corporation, a Nevada corporation (“Omega”), each
subsidiary of Omega listed as a “Borrower” on the signature pages to the
Financing Agreement referred to below, if any (together with Omega, each a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Omega listed
as a “Guarantor” on the signature pages to the Financing Agreement referred to
below (each a “Guarantor” and collectively, the “Guarantors” and together with
the Borrowers, each a “Grantor” and collectively, the “Grantors”), the financial
institutions from time to time party to the Financing Agreement referred to
below (each a “Lender” and collectively, the “Lenders”), the Collateral Agent,
and Ableco, as administrative agent for the Secured Parties party to the
Financing Agreement referred to below (in such capacity, the “Administrative
Agent” and, together with the Collateral Agent, each an “Agent” and
collectively, the “Agents”), are parties to a Financing Agreement, dated as of
the date hereof (as amended, restated, supplemented, renewed, extended, replaced
or otherwise modified from time to time, the “Financing Agreement”);

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain term loans and certain revolving loans, which revolving loans will
include a subfacility for the issuance of letters of credit (each a “Loan” and
collectively, the “Loans”), to the Borrowers;

WHEREAS, it is a condition precedent to the Lenders making any Loan or any other
financial accommodation to the Borrowers pursuant to the Financing Agreement
that each Grantor shall have executed and delivered to the Collateral Agent a
security agreement providing for the grant to the Collateral Agent for the
benefit of the Secured Parties of a security interest in all personal property
of such Grantor;

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Grantor often being provided through financing
obtained by the other Grantors and the ability to obtain such financing being
dependent on the successful operations of all of the Grantors as a whole; and

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans and to induce the
L/C Issuer (as defined in the Financing Agreement) to provide the Letters of
Credit (as defined in the Financing Agreement) to the Borrowers pursuant to the
Financing Agreement, the Grantors



--------------------------------------------------------------------------------

hereby jointly and severally agree with the Collateral Agent, for the benefit of
the Secured Parties, as follows:

SECTION 1. Definitions.

(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. All terms used in this Agreement and the recitals hereto which
are defined in the Financing Agreement or in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “Code”) and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Collateral Agent may otherwise determine.

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Account Debtor”, “Cash Proceeds”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Noncash Proceeds”, “Payment Intangibles”,
“Proceeds”, “Promissory Notes”, “Record”, “Security Account”, “Software”, and
“Supporting Obligations”.

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

“Intellectual Property” means the Copyrights, Trademarks and Patents.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any

 

-2-



--------------------------------------------------------------------------------

right to manufacture, use or sell any invention covered by any Patent
(including, without limitation, all Patent Licenses set forth in Schedule II
hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 

-3-



--------------------------------------------------------------------------------

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Collateral Agent (and its agents and designees, including,
without limitation, the Administrative Agent), and grants to the Collateral
Agent (and its agents and designees, including, without limitation, the
Administrative Agent), for the benefit of the Secured Parties, a continuing
security interest in, all personal property of such Grantor, wherever located
and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (the
“Collateral”), including, without limitation, the following:

(a) all Accounts;

(b) all Chattel Paper (whether tangible or electronic);

(c) the Commercial Tort Claims specified on Schedule VI hereto;

(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of any Secured Party or any affiliate, representative, agent or
correspondent of any Secured Party;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, all Payment
Intangibles);

(i) all Goods;

(j) all Instruments (including, without limitation, Promissory Notes);

(k) all Inventory;

(l) all Investment Property ;

(m) all Intellectual Property, and all Licenses;

(n) all Letter-of-Credit Rights;

(o) all Supporting Obligations;

(p) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence,

 

-4-



--------------------------------------------------------------------------------

files and other Records, including, without limitation, all tapes, disks, cards,
Software, data and computer programs in the possession or under the control of
such Grantor or any other Person from time to time acting for such Grantor that
at any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and

(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, (i) any of such Grantor’s right, title or interest in any license, contract
or agreement to which such Grantor is a party on or after the date hereof or any
of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would, under the express terms of such license,
contract or agreement, result in a breach of the terms of, or constitute a
default under, such license, contract or agreement (other than to the extent
that any such term (A) has been waived or (B) would be rendered ineffective
pursuant to Sections 9-406, 9-408 or 9-409 of the UCC or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that (x) immediately upon the ineffectiveness, lapse or termination of
any such provision, the Collateral shall include, and such Grantor shall be
deemed to have granted a security interest in, all such right, title and
interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Collateral Agent’s unconditional continuing security interest in and
liens upon any rights or interests of a Grantor in or to the proceeds of, or any
monies due or to become due under, any such license, contract or agreement,
(ii) any Capital Stock of Omega or its Subsidiaries, (iii) the Vessels, or
(iv) in the case of Omega Protein, Inc., a Virginia corporation (“OPI”), all
personal property, tangible or intangible, of OPI located on or used in
connection with each Vessel and/or Facility owned by OPI that has been pledged
by OPI to secure its Indebtedness in respect of an NMFFP Financing, provided
that immediately upon the repayment of such Indebtedness and/or release or
termination of the Lien on such asset granted as collateral security for such
Indebtedness, the Collateral shall include, and OPI shall be deemed to have
granted a security interest in, all of OPI’s right, title and interest in such
assets.

Section 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

(a) the prompt payment by each Grantor, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Financing Agreement
or the other Loan Documents, including, without limitation, (i) all Obligations
(as defined in the Financing Agreement) (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any Insolvency
Proceeding of any Loan Party, whether or not the payment of

 

-5-



--------------------------------------------------------------------------------

such interest, fees or expenses are unenforceable or are not allowable in whole
or in part, due to the existence of such Insolvency Proceeding), (ii) all Letter
of Credit Obligations, (iii) in the case of a Guarantor, all amounts from time
to time owing by such Grantor in respect of its guaranty made pursuant to
Article XI of the Financing Agreement or under any other Guaranty to which it is
a party, including all obligations guaranteed by such Grantor and (iv) all
commissions, charges, indemnifications and all other amounts due or to become
due under any Loan Document; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.

SECTION 4. Representations and Warranties. Each Grantor jointly and severally
represents and warrants as follows:

(a) Schedule I hereto sets forth (i) the exact legal name of each Grantor and
(ii) the organizational identification number of each Grantor or states that no
such organizational identification number exists.

(b) Each Grantor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or other applicable jurisdiction of its organization as set forth
on Schedule I hereto, (ii) has all requisite power and authority to conduct its
business as now conducted and as presently contemplated and to execute, deliver
and perform this Agreement and each other Loan Document to be executed and
delivered by it pursuant hereto and to consummate the transactions contemplated
hereby and thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where the failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect.

(c) The execution, delivery and performance by each Grantor of this Agreement
and each other Loan Document to which such Grantor is or will be a party
(i) have been duly authorized by all necessary corporate, limited liability
company, or limited partnership, as the case may be, action, (ii) do not and
will not contravene its charter or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any material contractual restriction
binding on or otherwise affecting such Grantor or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any Loan Document) upon or with respect to any of its
properties and (iv) do not and will not result in any material default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.

(d) This Agreement is, and each other Loan Document to which any Grantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditor’s rights generally or by general equitable principles relating to
enforceability.

 

-6-



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 6.01(f) of the Financing Agreement, there is
no pending or, to the best knowledge of any Grantor, threatened action, suit,
proceeding or claim affecting any Grantor or its properties, before any court or
other Governmental Authority or any arbitrator, or any order, judgment or award
by any court or other Governmental Authority or arbitrator, that (A) if
adversely determined, could be reasonably expected to have a Material Adverse
Effect, or (B) relates to this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby.

(f) All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon any Grantor or any property of any Grantor (including, without limitation,
all federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid (except for
taxes of a de minimus amount), except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.

(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located
and/or based at the addresses specified therefor in Schedule III hereto. Each
Grantor’s chief place of business and chief executive office, the place where
such Grantor keeps its Records concerning Accounts and all originals of all
Chattel Paper are located at the addresses specified therefor in Schedule III
hereto (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof). None of the Accounts is evidenced by
Promissory Notes or other Instruments which have not been delivered to the
Collateral Agent. Set forth in Schedule IV hereto is a complete and accurate
list, as of the date of this Agreement, of each Deposit Account, Securities
Account and Commodities Account of each Grantor, together with the name and
address of each institution at which each such Account is maintained, the
account number for each such Account and a description of the purpose of each
such Account. Set forth in Schedule II hereto is (i) a complete and correct list
of each trade name used by each Grantor and (ii) the name of, and each trade
name used by, each Person from which such Grantor has acquired any substantial
part of the Collateral within four months prior to the date hereof.

(h) Except as set forth on Schedule II hereto, each Grantor owns or licenses or
otherwise has the valid right to use all material Intellectual Property that is
necessary for the operation of its business as currently conducted or
contemplated without, to the knowledge of each Grantor, infringement upon or
conflict with the rights of any other Person with respect thereto. Set forth on
Schedule II is a complete and accurate list as of the Effective Date of all
Owned Intellectual Property of a Grantor and all Licensed Intellectual Property
of a Grantor. Except as set forth on Schedule II, no material licensed
Intellectual Property is required in order to conduct the business of each
Grantor as currently conducted or contemplated as of the Effective Date other
than the Licensed Intellectual Property. Except as set forth on Schedule II no
party to any contract relating to Licensed Intellectual Property has given any
Grantor notice of its intention to cancel, terminate or fail to renew any such
contract. To the knowledge of each Grantor, neither the business of any Grantor
as currently conducted or contemplated, nor any slogan or other advertising
device, product, process, method, substance, part or other material

 

-7-



--------------------------------------------------------------------------------

now employed, or now contemplated to be employed, by any Grantor, infringes upon
or conflicts with any rights owned by any other Person, and none of the Grantors
has received notice of any claim or litigation regarding any of the foregoing,
nor is any such claim or litigation pending or threatened. To the knowledge of
each Grantor, all Owned Intellectual Property is valid, subsisting and
enforceable, and no material Registered Owned Intellectual Property has been
abandoned, canceled or adjudicated invalid (excepting any expirations in the
ordinary course), or is subject to any outstanding order, judgment or decree
restricting its use or adversely affecting or reflecting a Grantor’s rights
thereto, or is the subject of any suit, action, reissue, reexamination, public
protest, interference, arbitration, mediation, opposition, cancellation or other
proceeding. The Grantors have timely made all filings and payments with the
appropriate foreign and domestic agencies required to maintain in subsistence
all Registered Owned Intellectual Property except where the failure to make such
filings and/or payments could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Grantor, all documentation necessary to
confirm and effect each Grantor’s ownership of all Registered Intellectual
Property and all other Owned Intellectual Property necessary for the operation
of its business as currently conducted or contemplated, if acquired from other
Persons, has been recorded in the United States Patent and Trademark Office, the
United States Copyright Office and other official offices.

(i) [Intentionally Omitted]

(j) The Grantors are and will be at all times the sole and exclusive owners of,
or otherwise have and will have adequate rights in, the Collateral free and
clear of any Lien except for (i) the Liens created by this Agreement and
(ii) the Permitted Liens. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording or filing office except (A) such as may have been filed in favor of
the Collateral Agent relating to this Agreement and (B) such as may have been
filed to perfect or protect any Permitted Lien.

(k) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting any Grantor or any of its properties and will not result
in, or require the creation of, any Lien upon or with respect to any of its
properties.

(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by any Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral or (ii) the exercise
by the Collateral Agent of any of its rights and remedies hereunder, except
(A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements as described in Schedule V
hereto, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property, for the recording of the
appropriate Assignment for Security, substantially in the form of Exhibit A
hereto in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (C) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to such foreign
Intellectual Property and Licenses, (D) with respect to the perfection of the

 

-8-



--------------------------------------------------------------------------------

security interest created hereby in motor vehicles (including, without
limitation, all trucks, trailers, tractors, service vehicles, automobiles and
other mobile equipment) for which the title to such motor vehicles is governed
by a certificate of title or ownership (collectively, the “Motor Vehicles”), for
the submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the certificate of title or ownership, completed
and authenticated by the applicable Grantor, together with the certificate of
title, with respect to each Motor Vehicle, to the appropriate state agency,
(E) with respect to any action that may be necessary to obtain control of
Collateral described in Sections 5(i) hereof, the taking of such actions,
(F) the taking possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral, (G) [Intentionally Omitted] and (F) with respect to the
perfection of the security interest created hereby in the Loan Parties’
aircraft, for the filing of the Aircraft Security Agreements with the United
States Federal Aviation Administration (the “FAA”).

(m) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a legal, valid and enforceable security interest in the
Collateral, as security for the Obligations. The Collateral Agent’s having
possession of all Instruments, Documents, Chattel Paper and cash constituting
Collateral and obtaining control of all Collateral described in Sections 5(i)
and 5(k) hereof from time to time, the filing of the Aircraft Security
Agreements with the FAA, the recording of the appropriate Assignment for
Security, as applicable, executed pursuant hereto in the United States Patent
and Trademark Office and the United States Copyright Office, as applicable, the
submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the certificate of title or ownership, completed
and authenticated by the applicable Grantor, together with the certificate of
title or ownership, with respect to such Motor Vehicles, to the applicable state
agency, and the filing of the financing statements and the other filings and
recordings, as applicable, described in Schedule V hereto and, with respect to
the Intellectual Property hereafter existing and not covered by an applicable
Assignment for Security, the recording in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, of appropriate
instruments of assignment, result in the perfection of such security interests.
Such security interests are, or in the case of Collateral in which any Grantor
obtains rights after the date hereof, will be, perfected, first priority
security interests, subject only to the Permitted Liens that, pursuant to the
definition of the term “Permitted Liens”, are not prohibited from being prior to
the Liens in favor of the Collateral Agent, for the benefit of the Secured
Parties, and the recording or filing of such instruments of assignment described
above. Such recordings and filings and all other action necessary or desirable
to perfect and protect such security interest have been duly taken, except for
(i) the Collateral Agent’s having possession of all Instruments, Documents and
Chattel Paper and cash constituting Collateral after the date hereof, (ii) the
Collateral Agent’s having control of any Collateral described in Sections 5(i)
and 5(k) of this Agreement after the date hereof and (iii) the other filings,
recordations and actions described in Section 4(l) hereof.

(n) No Grantor holds any Commercial Tort Claims or is aware of any such pending
claims, except for such claims described in Schedule VI.

(o) The partnership interests or membership interests of each Grantor in each of
its Subsidiaries that is a partnership or a limited liability company are not
(i) dealt in or traded on securities exchanges or in securities markets,
(ii) securities for purposes of Article 8 of any relevant Uniform Commercial
Code, (iii) investment company securities within the meaning of

 

-9-



--------------------------------------------------------------------------------

Section 8-103 of any relevant Uniform Commercial Code and (iv) evidenced by a
certificate. Such partnership interests or membership interests constitute
General Intangibles.

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding and the Total Commitment shall not have expired or
terminated, unless the Collateral Agent shall otherwise consent in writing:

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that the
Collateral Agent may request in order to (i) perfect and protect the security
interest purported to be created hereby; (ii) enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral; or (iii) otherwise effect the purposes of this Agreement, including,
without limitation: (A) marking conspicuously all Chattel Paper, and each
License and, at the request of the Collateral Agent, each of its Records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such Chattel Paper, License or
Collateral is subject to the security interest created hereby, (B) if any
Account shall be evidenced by Promissory Notes or other Instruments or Chattel
Paper, delivering and pledging to the Collateral Agent hereunder such Promissory
Notes, Instruments or Chattel Paper, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that such
Grantor’s signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, as may be necessary
or desirable or that the Collateral Agent may request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail, (E) if any Collateral shall be in the possession of a third
party, notifying such Person of the Collateral Agent’s security interest created
hereby and obtaining a written acknowledgment from such Person that such Person
holds possession of the Collateral for the benefit of the Collateral Agent,
which such written acknowledgement shall be in form and substance satisfactory
to the Collateral Agent, (F) if at any time after the date hereof, any Grantor
acquires or holds any Commercial Tort Claim, immediately notifying the
Collateral Agent in a writing signed by such Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Collateral Agent a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G) if requested by Collateral Agent after
the occurrence or during the continuance of an Event of Default, causing the
Collateral Agent to be listed as the lienholder, for the benefit of the Secured
Parties, on each certificate of title or ownership with respect to each Motor
Vehicle or other item of Equipment subject to a certificate of title or
ownership (other than a Motor Vehicle or item of Equipment that is subject to a
purchase money security interest permitted by Section 7.02(a) of the Financing
Agreement) and within 30 days of such request deliver evidence of the same to
the Collateral Agent, and (H) taking all actions required by law in any relevant
Uniform Commercial Code jurisdiction, or by other law as applicable in any
foreign jurisdiction.

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than used Equipment and Inventory sold in the ordinary
course

 

-10-



--------------------------------------------------------------------------------

of business in accordance with Section 5(g) hereof and the aircraft) at the
locations specified therefor in Section 4(g) hereof or, upon not less than
thirty (30) days’ prior written notice to the Collateral Agent accompanied by a
new Schedule III hereto indicating each new location of the Equipment and
Inventory, at such other locations in the continental United States, as the
Grantors may elect, provided that (i) all action has been taken to grant to the
Collateral Agent a perfected, first priority security interest in such Equipment
and Inventory (subject in priority only to Permitted Liens that, pursuant to the
definition of the term “Permitted Liens,” are not prohibited from being prior to
the Liens in favor of the Collateral Agent, for the benefit of the Secured
Parties), and (ii) the Collateral Agent’s rights in such Equipment and
Inventory, including, without limitation, the existence, perfection and priority
of the security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment to
be maintained and preserved in good condition, repair and working order as when
acquired and in accordance with any manufacturer’s manual, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Collateral Agent may request to such end. Each Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
loss or damage in excess of $150,000 to any Equipment.

(d) Taxes, Etc. Each Grantor jointly and severally agrees to pay (i) promptly
when due, all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, and (ii) all lawful claims which
if unpaid might become a Lien or charge upon any of its properties, in each
case, except to the extent the validity thereof is being contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves in accordance with GAAP have been set aside for the payment thereof.

(e) Insurance.

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, comprehensive general liability, hazard, rent, property and
business interruption insurance) with respect to all of its properties,
including, without limitation, its Equipment and Inventory and all real
properties leased or owned by it in such amounts, against such risks, in such
form and with responsible and reputable insurance companies or associations as
is required by any Governmental Authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent. Except to
the extent expressly provided in Section 8.01(h) of the Financing Agreement,
each policy for liability insurance shall provide for all losses to be paid to
the Collateral Agent as its interests may appear, and each policy for property
damage insurance shall provide for all losses to be adjusted with, and paid
directly to, the Collateral Agent. In addition, each such policy shall (A) name
each Grantor and the Collateral Agent (and such other Persons as the Collateral
Agent may designate from time to time) as insured parties

 

-11-



--------------------------------------------------------------------------------

thereunder (without any representation or warranty by or obligation upon the
Collateral Agent or such other Person) as their interests may appear,
(B) contain an agreement by the insurer that any loss thereunder shall be
payable to the Collateral Agent on its own account notwithstanding any action,
inaction or breach of representation or warranty by any Grantor, (C) provide
that there shall be no recourse against the Collateral Agent for payment of
premiums or other amounts with respect thereto and (D) provide that at least
thirty (30) days’ prior written notice of cancellation, lapse, expiration or
other adverse change shall be given to the Collateral Agent by the insurer. Each
Grantor will, if so requested by the Collateral Agent, deliver to the Collateral
Agent original or duplicate policies of such insurance and, as often as the
Collateral Agent may reasonably request, a report of a reputable insurance
broker with respect to such insurance. Each Grantor will also, at the request of
the Collateral Agent, execute and deliver instruments of assignment of such
insurance policies and cause the respective insurers to acknowledge notice of
such assignment.

(ii) Reimbursement under any liability insurance maintained by any Grantor shall
be applied as set forth in the Financing Agreement.

(iii) Upon the occurrence and during the continuance of a Default or Event of
Default or except as otherwise expressly provided in the Financing Agreement,
upon any insurance payment in respect of any Equipment or Inventory, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.

(f) Provisions Concerning the Accounts and the Licenses.

(i) No Grantor shall, without the prior written consent of the Collateral Agent,
change (A) such Grantor’s name, identity or organizational structure or (B) its
jurisdiction of incorporation or organization as set forth in Section 4(b)
hereto. Each Grantor shall (x) immediately notify the Collateral Agent upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number, and (y) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Collateral Agent pursuant to the terms of the Financing Agreement to inspect and
make abstracts from such Records and Chattel Paper.

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, each Grantor may (and, at the
Collateral Agent’s direction, will) take such action as such Grantor (or, if
applicable, the Collateral Agent) may deem necessary or advisable to enforce
collection or performance of the Accounts; provided, however, that the
Collateral Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default, to notify the Account Debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Agent and to direct such Account Debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After

 

-12-



--------------------------------------------------------------------------------

receipt by any Grantor of a notice from the Collateral Agent that the Collateral
Agent has notified, intends to notify, or has enforced or intends to enforce a
Grantor’s rights against the Account Debtors or obligors under any Accounts as
referred to in the proviso to the immediately preceding sentence, (A) all
amounts and proceeds (including Instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Collateral
Agent hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Collateral Agent or its designated agent in the
same form as so received (with any necessary endorsement) to be held as cash
collateral and either (i) credited to the Loan Account so long as no Event of
Default shall have occurred and be continuing or (ii) if an Event of Default
shall have occurred and be continuing, applied as specified in Section 7(b)
hereof, and (B) such Grantor will not adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any Account Debtor or obligor
thereof or allow any credit or discount thereon. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which any Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent or its designated agent by wire transfer (to
such account as the Collateral Agent shall specify, or in such other manner as
the Collateral Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution. Any such securities, cash,
investments and other items so received by the Collateral Agent or its
designated agent shall (in the sole and absolute discretion of the Collateral
Agent) be held as additional Collateral for the Obligations or distributed in
accordance with Section 7 hereof.

(iii) Upon the occurrence and during the continuance of any breach or default
under any License referred to in Schedule II hereto by any party thereto other
than a Grantor, (A) the relevant Grantor will, promptly after obtaining
knowledge thereof, give the Collateral Agent written notice of the nature and
duration thereof, specifying what action, if any, it has taken and proposes to
take with respect thereto, (B) no Grantor will, without the prior written
consent of the Collateral Agent, declare or waive any such breach or default or
affirmatively consent to the cure thereof or exercise any of its remedies in
respect thereof, and (C) each Grantor will, upon written instructions from the
Collateral Agent and at such Grantor’s expense, take such action as the
Collateral Agent may deem necessary or advisable in respect thereof.

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by such Grantor thereto.

(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
License and will take all action necessary to maintain the Licenses in full
force and effect. No Grantor will, without the prior written consent of the
Collateral Agent, cancel, terminate, amend or otherwise modify in any respect,
or waive any provision of, any License referred to in Schedule II hereto.

 

-13-



--------------------------------------------------------------------------------

(g) Transfers and Other Liens.

(i) Except to the extent expressly permitted by Section 7.02(c) of the Financing
Agreement, no Grantor will sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral.

(ii) Except to the extent expressly permitted by Section 7.02(a) of the
Financing Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.

(h) Intellectual Property.

(i) In the event that any Grantor shall (A) obtain rights to any new Trademarks
necessary for the operation of its business, or any reissue, renewal or
extension of any existing Trademark necessary for the operation of its business,
(B) obtain rights to or develop any new patentable inventions, or become
entitled to the benefit of any Patent, or any reissue, division, continuation,
renewal, extension or continuation-in-part of any existing Patent or any
improvement thereof (whether pursuant to any license or otherwise), (C) obtain
rights to or develop any new works protectable by Copyright, or become entitled
to the benefit of any rights with respect to any Copyright or any registration
or application therefor, or any renewal or extension of any existing Copyright
or any registration or application therefor, or (D) obtain rights to or develop
new Other Intellectual Property, the provisions of Section 2 shall automatically
apply thereto and such Grantor shall give to the Collateral Agent prompt notice
thereof in accordance with the terms of this Agreement and the Financing
Agreement. Except as otherwise provided herein or in the Financing Agreement
each Grantor, either itself or through any agent, employee, licensee or
designee, shall give the Collateral Agent written notice of each application for
the registration of any Trademark or Copyright or the issuance of any Patent
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, or in any similar office or agency of the
United States or any country or any political subdivision thereof.

(ii) Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as required by this
Agreement or the Financing Agreement, or as the Collateral Agent may otherwise
reasonably request, to evidence the Collateral Agent’s security interest
hereunder in such future acquired Intellectual Property and the General
Intangibles of such Grantor relating thereto or represented thereby, and each
Grantor hereby appoints the Collateral Agent its attorney-in-fact to execute
and/or authenticate and file all such writings for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed, and such power (being
coupled with an interest) shall be irrevocable until the termination of all
Commitments, the repayment of all of the Obligations in full and the termination
of each of the Loan Documents.

(iii) If applicable, each Grantor has duly executed and delivered the applicable
Assignment for Security in the form attached hereto as Exhibit A. Each Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each

 

-14-



--------------------------------------------------------------------------------

applicable trademark class of goods in order to so maintain the Trademarks in
full force, free from any claim of abandonment for non-use, and no Grantor will
(nor permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any Intellectual Property may become invalidated; provided, however,
that so long as no Event of Default has occurred and is continuing, no Grantor
shall have an obligation to use or to maintain any Intellectual Property
(A) that relates solely to any product or work, that has been, or is in the
process of being, discontinued, abandoned or terminated, (B) that is being
replaced with Intellectual Property substantially similar to the Intellectual
Property that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Lien created by
this Agreement or (C) that is substantially the same as another Intellectual
Property that is in full force, so long the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement.
Each Grantor will cause to be taken all necessary steps in any proceeding before
the United States Patent and Trademark Office and the United States Copyright
Office or any similar office or agency in any other country or political
subdivision thereof to maintain each registration of the Intellectual Property
(other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors shall (x) upon obtaining knowledge of
such infringement, misappropriation, dilution or other violation, promptly
notify the Collateral Agent and (y) to the extent the Grantors shall deem
appropriate under the circumstances, promptly sue for infringement,
misappropriation, dilution or other violation, seek injunctive relief where
appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as the
Grantors shall deem appropriate under the circumstances to protect such
Intellectual Property. Each Grantor shall furnish to the Collateral Agent, from
time to time upon the Collateral Agent’s request, statements and schedules
further identifying and describing the Intellectual Property and Licenses and
such other reports in connection with the Intellectual Property and Licenses as
the Collateral Agent may reasonably request, all in reasonable detail and
promptly upon request of the Collateral Agent, following receipt by the
Collateral Agent of any such statements, schedules or reports, the Grantors
shall modify this Agreement by amending Schedule II hereto, as the case may be,
to include any Intellectual Property and License, as the case may be, which
becomes part of the Collateral under this Agreement and shall execute and
authenticate such documents and do such acts as shall be necessary or, in the
judgment of the Collateral Agent, desirable to subject such Intellectual
Property and Licenses to the Lien and security interest created by this
Agreement. Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, no Grantor may abandon or
otherwise permit any Intellectual Property to become invalid without the prior
written consent of the Collateral Agent, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors will take such action as the Collateral
Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.

 

-15-



--------------------------------------------------------------------------------

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Collateral
Agent prior written notice thereof. Upon request of the Collateral Agent, each
Grantor shall execute, authenticate and deliver any and all assignments,
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest
hereunder in such Intellectual Property and the General Intangibles of such
Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until date on which all of the
Obligations have been paid in full after the termination of the Loan Documents.

(i) Deposit, Commodities and Securities Accounts. Prior to the date hereof, each
Grantor shall cause each bank and other financial institution with an account
referred to in Schedule IV hereto to execute and deliver to the Collateral Agent
(as its designee) a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, duly executed by such Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, among other things, that (i) it will comply
at any time with the instructions originated by the Collateral Agent (or its
designee) to such bank or financial institution directing the disposition of
cash, Commodity Contracts, securities, Investment Property and other items from
time to time credited to such account, without further consent of such Grantor,
which instructions the Collateral Agent (or its designee) will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) except as permitted by clause (m) of the definition of “Permitted
Liens” in the Financing Agreement, all cash, Commodity Contracts, securities,
Investment Property and other items of such Grantor deposited with such
institution shall be subject to a perfected, first priority security interest in
favor of the Collateral Agent, (or its designee), (iii) any right of set off,
banker’s Lien or other similar Lien, security interest or encumbrance shall be
fully waived as against the Collateral Agent (or its designee), and (iv) upon
receipt of written notice from the Collateral Agent during the continuance of an
Event of Default, such bank or financial institution shall immediately send to
the Collateral Agent (or its designee) by wire transfer (to such account as the
Collateral Agent (or its designee) shall specify, or in such other manner as the
Collateral Agent (or its designee) shall direct) all such cash, the value of any
Commodity Contracts, securities, Investment Property and other items held by it.
Without the prior written consent of the Collateral Agent, no Grantor shall make
or maintain any Deposit Account, Commodity Account or Securities Account except
for the accounts set forth in Schedule IV hereto. The provisions of this
paragraph 5(i) shall not apply to (i) Deposit Accounts for which the Collateral
Agent is the depositary and (ii) Deposit Accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of a Grantor’s salaried employees.

 

-16-



--------------------------------------------------------------------------------

(j) Motor Vehicles.

(i) If requested by the Collateral Agent after the occurrence and during the
continuance of a Default or Event of Default, each Grantor shall deliver to the
Collateral Agent originals of the certificates of title or ownership for all
Motor Vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Secured Parties; provided that the Collateral Agent shall not
be required to be listed as the lienholder if a Motor Vehicle is subject to a
purchase money security interest permitted by Section 7.02(a) of the Financing
Agreement.

(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
Motor Vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the Motor Vehicles and
exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are paid in full after all Commitments have been
terminated.

(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.

(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Collateral Agent shall execute and deliver to
such Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any Motor Vehicle; provided that any such instruments shall be delivered,
and the release effective, only upon receipt by the Collateral Agent of a
certificate from such Grantor, stating that the Motor Vehicle, the Lien on which
is to be released, is to be sold or has suffered a casualty loss (with title
thereto passing to the casualty insurance company therefor in settlement of the
claim for such loss), the amount that such Grantor will receive as sale proceeds
or insurance proceeds and whether or not such sale proceeds or insurance
proceeds are required by Section 2.05 of the Financing Agreement to be paid to
the Collateral Agent to be applied to the Obligations and, to the extent
required by Section 2.05 of the Financing Agreement, any proceeds of such sale
or casualty loss shall be paid to the Collateral Agent hereunder to be applied
to the Obligations then outstanding.

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-104, 9-105,
9-106, and 9-107 of the Code with respect to the following Collateral:
(i) Deposit Accounts, (ii) Electronic Chattel Paper, (iii) Investment Property
and (iv) Letter-of-Credit Rights. Each Grantor hereby acknowledges and

 

-17-



--------------------------------------------------------------------------------

agrees that any agent or designee of the Collateral Agent shall be deemed to be
a “secured party” with respect to the collateral under the control of such agent
or designee for all purposes.

(l) Inspection and Reporting. Each Grantor shall permit the Secured Parties, or
any agents or representatives thereof or such professionals or other Persons as
the Secured Parties may designate (i) to examine and make copies of and
abstracts from such Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, notes, Accounts,
Inventory and other assets of such Grantor from time to time, (iv) to conduct
audits, physical counts, appraisals and/or valuations, Phase I and Phase II
Environmental Site Assessments or examinations at the locations of such Grantor
and (v) to discuss such Grantor’s affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives, in each case as provided in the Financing Agreement.

(m) Partnership and Limited Liability Company Interest. No Grantor that is a
partnership or a limited liability company shall, nor shall any Grantor with any
Subsidiary that is a partnership or a limited liability company, permit such
partnership interests or membership interests to (i) be dealt in or traded on
securities exchanges or in securities markets, (ii) become a security for
purposes of Article 8 of any relevant Uniform Commercial Code, (iii) become an
investment company security within the meaning of Section 8-103 of any relevant
Uniform Commercial Code or (iv) be evidenced by a certificate. Each Grantor
agrees that such partnership interests or membership interests shall constitute
General Intangibles.

Section 6. Additional Provisions Concerning the Collateral.

(a) Each Grantor hereby (i) authorizes the Collateral Agent at any time and from
time to time to file, one or more financing or continuation statements and
amendments thereto that describe the Collateral as “all assets” or words of
similar effect and that contain any other information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including, without
limitation, whether such Grantor is an organization, the type of organization
and any organization number issued to such Grantor and (ii) ratifies such
authorization to the extent that the Collateral Agent has filed any such
financing statements, continuation statements, or amendments thereto, prior to
the date hereof. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of a Grantor under Section 5
hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Collateral Agent pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file

 

-18-



--------------------------------------------------------------------------------

any claims or take any action or institute any proceedings which the Collateral
Agent may deem necessary or desirable for the collection of any Collateral or
otherwise to enforce the rights of the Secured Parties with respect to any
Collateral, and (v) to execute assignments, licenses and other documents to
enforce the rights of the Secured Parties with respect to any Collateral. This
power is coupled with an interest and is irrevocable until the date on which all
of the Obligations have been paid in full after the termination of the Loan
Documents.

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by any Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Financing Agreement that limit the right of a Grantor to dispose of its property
and Section 5(h) hereof, so long as no Event of Default shall have occurred and
be continuing, each Grantor may exploit, use, enjoy, protect, license,
sublicense, assign, sell, dispose of or take other actions with respect to the
Intellectual Property in the ordinary course of its business. In furtherance of
the foregoing, unless an Event of Default shall have occurred and be continuing,
the Collateral Agent shall from time to time, upon the request of a Grantor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, which such Grantor shall have certified are appropriate (in
such Grantor’s judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property). Further, upon the date on which all of the
Obligations have been paid in full after the termination of the Loan Documents,
the Collateral Agent (subject to Section 11(e) hereof) shall release and
reassign to the Grantors all of the Collateral Agent’s right, title and interest
in and to the Intellectual Property, and the Licenses, all without recourse,
representation or warranty whatsoever and at the Grantors’ sole expense. The
exercise of rights and remedies hereunder by the Collateral Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by any Grantor in accordance with the second sentence of this clause
(c). Each Grantor hereby releases the Collateral Agent from any claims, causes
of action and demands at any time arising out of or with respect to any actions
taken or omitted to be taken by the Collateral Agent under the powers of
attorney granted herein other than actions taken or omitted to be taken through
the Collateral Agent’s gross negligence or willful misconduct, as determined by
a final determination of a court of competent jurisdiction.

(d) If any Grantor fails to perform any agreement contained herein, the
Collateral Agent may itself perform, or cause performance of, such agreement or
obligation, in the name of such Grantor or the Collateral Agent, and the
expenses of the Collateral Agent incurred in connection therewith shall be
jointly and severally payable by the Grantors pursuant to Section 8 hereof and
shall be secured by the Collateral.

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for

 

-19-



--------------------------------------------------------------------------------

moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 7. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent’s name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of the Collateral Agent, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place or places to be designated by the Collateral
Agent that is reasonably convenient to both parties, and the Collateral Agent
may enter into and occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent’s rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Collateral
Agent may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale or any other disposition of the Collateral shall be required by
law, at least five (5) days’ notice to a Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of the
Collateral is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale or other disposition of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which

 

-20-



--------------------------------------------------------------------------------

it was so adjourned. Each Grantor hereby waives any claims against the Secured
Parties arising by reason of the fact that the price at which the Collateral may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree, and waives all rights
that such Grantor may have to require that all or any part of the Collateral be
marshaled upon any sale (public or private) thereof. Each Grantor hereby
acknowledges that (i) any such sale of the Collateral by the Collateral Agent
shall be made without warranty, (ii) the Collateral Agent may specifically
disclaim any warranties of title, possession, quiet enjoyment or the like, and
(iii) such actions set forth in clauses (i) and (ii) above shall not adversely
effect the commercial reasonableness of any such sale of the Collateral. In
addition to the foregoing, (i) upon written notice to any Grantor from the
Collateral Agent, each Grantor shall cease any use of the Intellectual Property
or any trademark, patent or copyright similar thereto for any purpose described
in such notice; (ii) the Collateral Agent may, at any time and from time to
time, upon ten (10) days’ prior notice to any Grantor, license, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any of
the Intellectual Property, throughout the universe for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (iii) the Collateral Agent may, at any time, pursuant
to the authority granted in Section 6 hereof (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of a Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

(b) Any cash held by the Collateral Agent (or its agents or desingee) as
Collateral and all Cash Proceeds received by the Collateral Agent in respect of
any sale of or collection from, or other realization upon, all or any part of
the Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 8 hereof) in whole or in part by the Collateral Agent against, all or
any part of the Obligations in such order as the Collateral Agent shall elect,
consistent with the provisions of the Financing Agreement. Any surplus of such
cash or Cash Proceeds held by the Collateral Agent and remaining after the date
on which all of the Obligations have been paid in full after the termination of
the Loan Documents shall be paid over to whomsoever shall be lawfully entitled
to receive the same or as a court of competent jurisdiction shall direct.

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in any applicable
Loan Document for interest on overdue principal thereof or such other rate as
shall be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Collateral Agent to collect such deficiency.

(d) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

 

-21-



--------------------------------------------------------------------------------

(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that any Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

SECTION 8. Indemnity and Expenses.

(a) Each Grantor jointly and severally agrees to defend, protect, indemnify and
hold harmless each Indemnitee from and against any and all claims, damages,
losses, liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses and
disbursements incurred by such Indemnitees) to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except to the extent that such claims, losses or
liabilities result from such Indemnitee’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

(b) Each Grantor jointly and severally agrees to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to a Grantor, to it in care of the Administrative Borrower at its address
specified in the Financing Agreement and if to the Collateral Agent, to it at
its address specified in the Financing Agreement; or as to any such Person, at
such other address as shall be designated by such Person in a written notice to
such other Person complying as to delivery with the terms of this Section 9. All
such notices and other communications shall be effective (a) if mailed (by
certified mail, postage prepaid and return receipt requested), when received or
three (3) Business Days after deposited in the mails, whichever occurs first,
(b) if telecopied, when transmitted and confirmation received, provided same is
on a Business Day and, if not, on the next Business Day; or (c) if delivered,
upon delivery, provided same is on a Business Day and, if not, on the next
Business Day.

 

-22-



--------------------------------------------------------------------------------

SECTION 10. Security Interest Absolute. All rights of the Secured Parties, all
Liens and all obligations of each of the Grantors hereunder shall be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
the Financing Agreement or any other Loan Document, (b) any change in the time,
manner or place of payment of, or in any other term in respect of, all or any of
the Obligations, or any other amendment or waiver of or consent to any departure
from the Financing Agreement or any other Loan Document, (c) any exchange or
release of, or non-perfection of any Lien on any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any of the Grantors in
respect of the Obligations. All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.

SECTION 11. Miscellaneous.

(a) No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Grantor and the Collateral Agent, and no waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall be
effective unless it is in writing and signed by the Collateral Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(b) No failure on the part of the Secured Parties to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Secured Parties provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Secured Parties
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
other Loan Document against such party or against any other Person, including
but not limited to, any Grantor.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the date on which all of the
Obligations have been paid in full after the termination of the Loan Documents
and (ii) be binding on each Grantor and all other Persons who become bound as
debtor to this Agreement in accordance with Section 9-203(d) of the Code and
shall inure, together with all rights and remedies of the Secured Parties
hereunder, to the benefit of the Secured Parties and their respective permitted
successors, transferees and assigns. Without limiting the generality of clause
(ii) of the immediately preceding sentence, without notice to the Grantors, the
Secured Parties may assign or otherwise transfer their rights and obligations
under this Agreement and any other Loan Document, to any other Person and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to the Secured Parties herein or otherwise. Upon any such
assignment or

 

-23-



--------------------------------------------------------------------------------

transfer, all references in this Agreement to any such Secured Party shall mean
the assignee of such Secured Party. None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
shall be null and void.

(e) Upon the date on which all of the Obligations have been paid in full after
the termination of the Loan Documents, (i) this Agreement and the security
interests and licenses created hereby shall terminate and all rights to the
Collateral shall revert to the Grantors and (ii) the Collateral Agent will, upon
the Grantors’ request and at the Grantors’ expense, without any representation,
warranty or recourse whatsoever, (A) return to the Grantors such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

(h) EACH OF THE GRANTORS (AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT, THE COLLATERAL AGENT) WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

 

-24-



--------------------------------------------------------------------------------

(i) Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Grantor in care of the Administrative Borrower
at its address provided herein, such service to become effective ten (10) days
after such mailing.

(j) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.

(n) All of the obligations of the Grantors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Grantors. The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

GRANTORS:

OMEGA PROTEIN CORPORATION

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

President and Chief Executive Officer

PROTEIN FINANCE COMPANY

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

President and Chief Executive Officer

OMEGA PROTEIN, INC.

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

President and Chief Executive Officer

OMEGA INTERNATIONAL MARKETING COMPANY

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

President and Chief Executive Officer

OMEGA INTERNATIONAL DISTRIBUTION COMPANY

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

President and Chief Executive Officer

Signature Page to Omega Security

Agreement



--------------------------------------------------------------------------------

OMEGA SHIPYARD, INC.

By:

 

/s/ Joseph L. von Rosenberg III

 

Name:

 

Joseph L. von Rosenberg III

 

Title:

 

Vice President

Signature Page to Omega Security

Agreement